DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the claim states “wherein there exists a level between two levels of the at least three different levels that does not contribute a file to the set of files.” However parent claim 5 requires “wherein ones of the set of files are identified from at least three different levels of the LSM tree.” Thus, claim 5 explicitly requires that all of the at least three different levels ‘contribute’ to a file since all of the levels are used to identify “ones of the set of files”. It is therefore unclear how one of the levels could somehow not ‘contribute’ a file if all levels are used to identify the files. Since the scope of the claim is not clear, the claim is rendered indefinite. Applicant may have intended ‘contribute’ to mean something narrower than what is currently claimed. E.g. that a given level is used to identify a file from a different level but that no files in that given level are used in the merging of claim 4.

As to claim 13, the term “greater” renders the claim indefinite as the term can be interpreted in two different was affecting the meaning and scope of the claim. In one interpretation, a greater key range overlap can be interpreted as having more keys overlapping, and thus being greater in size. In the other interpretation, greater could be interpreted as corresponding to the key value and thus a range having higher numbered keys being interpreted as the greater range. As such, the scope of the claim cannot be properly identified, thus rendering the claim indefinite. For the purpose of examination, the claim will be interpreted in the first manner above wherein a the greater key range overlap corresponds to the size of the range as this appears to better correlate to more database records being added as in [0048] of Applicant’s specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, 11, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0201821 A1), hereinafter Wang.

As to claim 1, Wang discloses a method, comprising: 
storing, by a computer system, in a database (Fig. 1):
a plurality of files as part of a log-structured merge-tree (LSM tree) (Fig. 2; [0038], e.g. sorted data tables (i.e. a plurality of files) each including an index (i.e. a database key structure) which stores keys used to locate data in the LSM tree file system.); and
a plurality of database key structures, wherein a given one of the plurality of database key structures indicates, for a corresponding one of the plurality of files, a set of key ranges derived from database records included in the corresponding file (Fig. 2; [0033], Each catalog file maintains sorted data table metadata (i.e. database key structures) which include for a corresponding sorted data table (i.e. corresponding file), key ranges of the keys stored therein.);
determining, by the computer system using ones of the plurality of database key structures, a key range overlap that is indicative of an extent of overlap of key ranges from a set of the plurality of files with respect to a particular key range ([0058], Lines 16-23, Overlapping key ranges are identified between different sorted data tables, i.e. from a set of the plurality of files. The key range of each file being compared is identified, and thus comparing for overlap is comparing the particular range of one to the particular range of another to determine the overlap.); and
based on the determined key range overlap, the computer system assigning a priority level to a merge operation that involves the set of files ([0058], Lines 16-23; Based on identifying the overlapping key ranges, the most recent key-value tuples associated with the overlapping key range are merged (i.e. assigned a higher priority) and the others not included in the sorted data table and/or flagged for garbage collections (i.e. assigned a lower priority).).


As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Wang does not disclose wherein the given database key structure is a trie that includes a plurality of branches, wherein a given one of the plurality of branches includes a set of linked nodes that correspond to a set of character values of a database key associated with a particular database record included in the corresponding file.
However, claim 2 merely discloses a data structure but not method steps that specifically use the data structure to perform a function of the claimed method. As such, the features of claim 2 are directed to non-functional descriptive material and do not carry patentable weight. Accordingly, claim 2 is fully rejected over Wang for the reasons set forth in claim 1 above.  

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Wang discloses wherein a number of files in the set of files is determined such that at least a threshold amount of data is merged from the set of files into a file at a target level of the LSM tree ([0035], A number of files, e.g. one or more, are compacted into a file at a target next level when a tree level reaches a defined capacity threshold, i.e. such that a threshold amount of data is merged.).


As to claim 10, the claim is rejected for the same reasons as claim 1 above. In addition, Wang discloses wherein the particular key range corresponds to a key range of one of the set of files ([0058]; The key range of each file being compared is identified, and thus comparing for overlap is comparing the particular range of one to the particular range of another to determine the overlap.).

As to claim 11,  Wang discloses a non-transitory computer readable medium having program instructions stored thereon that are executable by a computer system to cause the computer system to perform operations comprising ([0086]):
storing, in a database (Fig. 1):
a plurality of files as part of a log-structured merge-tree (LSM tree) (Fig. 2; [0038], e.g. sorted data tables (i.e. a plurality of files) each including an index (i.e. a database key structure) which stores keys used to locate data in the LSM tree file system.); and
a plurality of database key structures, wherein a given one of the plurality of database key structures indicates, for a corresponding file, a set of database keys derived from database records included in the corresponding file (Fig. 2; [0033], Each catalog file maintains sorted data table metadata (i.e. database key structures) which include for a corresponding sorted data table (i.e. corresponding file), key ranges of the keys stored therein.);
determining, using ones of the plurality of database key structures, a key range overlap that is indicative of an extent of overlap of key ranges from a set of the plurality of files with respect to a particular key range ([0058], Lines 16-23, Overlapping key ranges are identified between different sorted data tables, i.e. from a set of the plurality of files. The key range of each file being compared is identified, and thus comparing for overlap is comparing the particular range of one to the particular range of another to determine the overlap.); and
based on the determined key range overlap, assigning a first priority level to a first merge operation that involves the set of files ([0058], Lines 16-23; Based on identifying the overlapping key ranges, the most recent key-value tuples associated with the overlapping key range are merged (i.e. assigned a higher priority) and the others not included in the sorted data table and/or flagged for garbage collections (i.e. assigned a lower priority).).

As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, Wang discloses identifying, for a particular one of the set of files, a number of database keys indicated by a corresponding database key structure that fall within the particular key range ([0058]; The key range of each file being compared is identified, and thus comparing for overlap is identifying a number of database keys that fall within the particular range of at least one of the files being merged.).


As to claim 15, the claim is rejected for the same reasons as claim 11 above. In addition, Wang discloses wherein a number of files in the set of files is determined such that at least a threshold number of levels of the LSM tree are involved in the first merge operation ([0045]; [0058], A number of files is determined when a level’s capacity limit are reached such that at a threshold of at least two levels are merged, i.e. to include sorted tables from at least one source level to be compacted with those in a lower target level.).

As to claim 16, the claim is rejected for the same reasons as claim 11 above. In addition, Wang discloses determining, based on the first priority level, to delay performance of the first merge operation by performing at least one other merge operation before the first merge operation ([0044]; [0058], Merges are performed in an appropriate order and a merge requiring a previous one to be completed first to maintain the order may be held in queue.).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.

As to claim 5, the claim is rejected for the same reasons as claim 4 above. In addition, Wang does not explicitly disclose wherein ones of the set of files are identified from at least three different levels of the LSM tree.
However, Wang does disclose, without limitation other than the available number of levels currently in the LSM tree, that a plurality of levels can be identified for compaction, and thus discloses wherein ones of the set of files are identified from at least a plurality of different levels of the LSM tree (Fig. 2; [0044], Lines 1-8, Also noting that in the example the system has at least four levels 230, 232, 234, and 236.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any available number of levels could be compacted by Wang, and thus that at least three levels with corresponding sorted data table files therein. Thus, rendering obvious “wherein ones of the set of files are identified from at least three different levels of the LSM tree” as claimed. The motivation being to compact levels into a target level upon which to place the compacted data ([0044], Lines 2-8).

As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, Wang does not explicitly disclose wherein there exists a level between two levels of the at least three different levels that does not contribute a file to the set of files. 
However, Wang does not necessarily limit the plurality of levels identified for compaction as being continuous, merely that multiple levels are identified and compacted into a desired target level ([0044]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wang such that the identified the or more levels may be from non-continuous levels and as such have at least one level in-between that does not contribute a file to the set of files as claimed. The motivation for doing so would have been to determine any desired levels to compact into a desired target level ([0044], Lines 1-8) with a reasonable expectation of success of compacting multiple levels into a target level as already performed by Wang.

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Wang discloses generating, by the computer system, a work item to be processed to perform the merge operation involving the set of files, wherein the work item is associated with the priority level assigned to the merge operation ([0044], Compaction events, i.e. work items, are generated, and queued. The compaction events are held in the queue until the most recent previous compacted catalog file has been used. As each work item is associated with a merge operation, and each merge operation is assigned a priority as set forth in claim 1 above, a work item is therefore associated with the priority level of the corresponding merge operation by extension.); and
enqueueing, by the computer system, the work item in a priority queue that orders work items according to priority level ([0044], Work items are queued in an order that confirms that the most recent previous compacted metadata catalog file has been used. It’s noted that the limitation does not necessarily require the priority level being enqueued is the same priority level of the merge operations, though this may be implied).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wang such that the priority level assigned to a merge operation of Wang and correspondingly assigned to the work items is also based on most recent compacted metadata files as well as the most recent keys, and thus queuing in order based thereon such that the enqueueing is also based specifically on the priority level of the merge operation as may have been intended by Applicant. The motivation for doing so would have been to continue to ensure all compaction is done in an appropriate order ([0044], Lines 18-21).


As to claim 14, the claim is rejected for the same reasons as claim 11 above. In addition, Wang discloses performing the first merge operation, wherein the performing includes copying, into a file in a target level of the LSM tree, database records from the set of files ([0035], Sorted data tables are compacted into a file at a target next level.).
Wang does not explicitly disclose wherein the set of files include files located in at least three different levels of the LSM tree.
However, Wang does disclose, without limitation other than the available number of levels currently in the LSM tree, that a plurality of levels can be identified for compaction, and thus discloses wherein ones of the set of files are identified from at least a plurality of different levels of the LSM tree (Fig. 2; [0044], Lines 1-8, Also noting that in the example the system has at least four levels 230, 232, 234, and 236.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any available number of levels could be compacted by Wang and the corresponding files therein, and thus that at least three levels with corresponding sorted data table files therein. Thus, rendering obvious “wherein the set of files include files located in at least three different levels of the LSM tree” as claimed. The motivation being to compact levels into a target level upon which to place the compacted data ([0044], Lines 2-8).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied above, and further in view of Grimaldi et al. (US 2022/0092083 A1), hereinafter Grimaldi.

As to claim 8, the claim is rejected for the same reasons as claim 7 above. In addition, Wang discloses  to retrieve work items from the priority queue and process the retrieved work items, wherein a first given one of the retrieved works items having a greater priority level than a priority level of a second given one of the retrieved work items is processed before the second given work item ([0044], Lines 12-21; compactor 317 retrieves queued work items and processes based on the priority level such that they are done in appropriate order.).
	Wang does not explicitly disclose spawning, by the computer system, a plurality of worker processes operable to retrieve work items from the priority queue and process the retrieved work items.
	However, Grimaldi discloses spawning, by the computer system, a plurality of worker processes operable to retrieve work items from a priority queue and process the retrieved work items, wherein a first given one of the retrieved works items having a greater priority level than a priority level of a second given one of the retrieved work items is processed before the second given work item ([0055]; [0075]; [0086], Workers are generated and obtain work items from a queue based on order of priority.).
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wang with the teachings of Grimaldi by modifying Wang such that the work items are retrieved from the queue of Wang by the compactor spawning a plurality or workers to retrieve and operate on the queued items as suggested by Grimaldi. The motivation for doing so would have been to divide the work in the queue of Wang among a plurality of processes executed by multiple processors in parallel (Grimaldi, [0075], Lines 7-10) to improve performance.

As to claim 9, the claim is rejected for the same reasons as claim 8 above. In addition, Wang, as previously modified with Grimaldi, discloses wherein at least two of the plurality of worker processes process concurrently respective work items involving merge operations that are associated with a same level of the LSM tree (Wang, [0043]; [0044], Grimaldi, Fig. 17; [0075]; [0083]; A compaction can involve compaction catalog files and plurality of sorted data tables at a same level. As combined, compaction processes are performed by workers of Grimaldi which as shown can be done in parallel. Thus as previously combined rendering obvious concurrently processing work items as claimed.).  


Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Shadmon (US 6,208,993 B1)

As to claim 17, Wang discloses method, comprising:
storing, by a computer system, in a database (Fig. 1):
plurality of files as part of a log-structured merge-tree (LSM tree) (Fig. 2; [0038], e.g. sorted data tables (i.e. a plurality of files) each including an index (i.e. a database key structure) which stores keys used to locate data in the LSM tree file system.); and
a plurality of  data structures, wherein a given  data structure indicates, for a corresponding one of the plurality of files, a set of database keys that is associated with the corresponding file (Fig. 2; [0033], Each catalog file maintains sorted data table metadata (i.e. database key structures) which include for a corresponding sorted data table (i.e. corresponding file), key ranges of the keys stored therein.);
generating, by the computer system, a merge work item to be performed to merge, into a file included in a target level, content from a set of other files included in at least two levels of the LSM tree ([0044], Compaction events, i.e. work items, are generated, and queued. The work items which can be based on multiple levels to compact and thus merging content from files included in at least two levels of the LSM tree into a target.), wherein the merge work item is assigned a priority level that is determined based on a key range overlap of the set of other files with respect to a particular key range, and wherein the key range overlap calculated using ones of the plurality of  data structures ([0058], Lines 16-23, Overlapping key ranges are identified between different sorted data tables, i.e. from a set of the plurality of files. The key range of each file being compared is identified, and thus comparing for overlap is comparing the particular range of one to the particular range of another to determine the overlap. [0044], Compaction events, i.e. work items, are generated, and queued. The compaction events are held in the queue until the most recent previous compacted catalog file has been used. As each work item is associated with a merge operation, and each merge operation is assigned a priority as set forth above, a work item is therefore associated with the priority level of the corresponding merge operation by extension.); and
storing, by the computer system, the merge work item in a priority queue that orders merge work items according to priority level ([0044], Work items are queued in an order that confirms that the most recent previous compacted metadata catalog file has been used. It’s noted that the limitation does not necessarily require the priority level being enqueued is the same priority level of the merge operations, though this may be implied).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Wang such that the priority level assigned to a merge operation of Wang and correspondingly assigned to the work items is also based on most recent compacted metadata files as well as the most recent keys, and thus queuing in order based thereon such that the enqueueing is also based specifically on the priority level of the merge operation as may have been intended by Applicant. The motivation for doing so would have been to continue to ensure all compaction is done in an appropriate order ([0044], Lines 18-21).
Wang does not disclose that the plurality of data structures used are trie data structures. 
However, one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that the catalog files (i.e. the data structures) of Wang are used to locate data by key in the sorted data tables of the file system of Wang ([0027]; [0033]) and thus are effectively indexes into the data.
Shadmon discloses using tries and their keys to index into data of a file system (Fig. 5; Col. 21, Lines 11-21).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wang with the teachings of Shadmon by modifying Wang such that the catalog files include trie structures to reference the corresponding keys and data in the sorted data tables of Wang. Thus as modified, teachings the claimed limitations using tries as claimed. The motivation for doing so would have been to structure the key data in the catalog files as tries to index into the sorted data tables of Wang as doing so would provide the improved storage efficiency afforded by trie indices and improve the storage efficiency of the catalog files of Wang (Shadmon, Col. 4, Lines 17-20).

As to claim 18, the claim is rejected for the same reasons as claim 17 above. In addition, Wang, as previously modified with Shadmon, discloses wherein the set of other files includes a first file and a second file, wherein the particular key range corresponds to a key range of the first file (Wang, Fig. 2; [0034]; [0044]; [0058], Each target level compacted can include any number of sorted data tables, e.g. 214-216, and thus include a first file and second file. The key ranges of the files are each particular key ranges used to at least compare and determine any overlap and then merge.), and wherein the method further comprises:
calculating, by the computer system, the key range overlap by determining a number of database keys indicated in a trie data structure corresponding to the second file that fall within the key range of the first file (Wang, [0058]; The key range of each file being compared is identified, and thus comparing for overlap is identifying a number of database keys that fall within the particular range of at least one of the files being merged.).

As to claim 20, the claim is rejected for the same reasons as claim 17 above. In addition, Wang, as previously modified with Shadmon, discloses performing, by the computer system, a range key lookup for a second particular key range, wherein performing the range key lookup includes identifying, based on the plurality of trie data structures, one or more files having database records whose database keys fall within the second particular key range (Wang, Fig. 2; [0027]; [0033]; [0058], Catalog files (as previously modified being the trie data structures) are used to locate information in the sorted data tables (i.e. the one or more files). Key ranges can be identified for merging, and as they are also specified in the catalog file, can obviously be looked up accordingly to perform a range key look up as claimed.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Shadmon as applied above, and further in view of Grimaldi.

As to claim 19, the claim is rejected for the same reasons as claim 17 above. In addition, Wang, as previously modified with Shadmon does not disclose processing, by the computer system, a set of work items from the priority queue using a plurality of worker threads, wherein a given worker thread is not limited to performing merge operations involving a particular level of the LSM tree.  
However, Grimaldi discloses processing, by the computer system, a set of work items from the priority queue using a plurality of worker threads, wherein a given worker thread is not limited to performing merge operations involving a particular level of the LSM tree ([0055]; [0075]; [0086], Workers are generated and obtain work items from a queue based on order of priority. Any given worker can obtain a next available work item form the queue and is not limited on LSM levels.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Wang with the teachings of Grimaldi by modifying Wang such that the work items are retrieved from the queue of Wang by the compactor spawning a plurality or workers to retrieve and operate on the queued items for the plurality of levels being merged in Wang such that each worker can work on any of the levels being compacted in the queue of Wang as suggested by Grimaldi. The motivation for doing so would have been to divide the work in the queue of Wang among a plurality of processes executed by multiple processors in parallel (Grimaldi, [0075], Lines 7-10) to improve performance.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the claim provides functionality to the non-functional descriptive material recited in claim 2. While tries are a well-known and commonly used database structure in the art, it would not have been obvious to modify Wang to store the sorted data table metadata (interpreted as the database key structures) as tries in the format claimed and then use them as required by claim 3.
With respect to claim 13, while Wang discloses prioritizing and queuing accordingly merge operations based on keys and key ranges ([0035]; [0044]; [0058]), the key ranges are merged in key order. No suggestion either in Wang or the prior art of record renders obvious assigning priority levels based on the overlap being greater in size as interpreted as set forth in the rejection of claim 13 above under 35 USC §112(b).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fanghaenel et al. (US 2019/0236156 A1) discloses merging files in an LSM tree utilizing database manifests maintaining database structures pointing to keys and data in files in an LSP tree, and performing lookups of data using keys and key ranges. Files in a level are merged from the level to a lower level and some files merged can contain key range overlaps.
Wang et al. (US 2020/0201822 A1) discloses compaction of files and database structures corresponding to an LSM tree file system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167